 WILLIAMSON MEMORIAL HOSPITAL37Hospital Management Associates, Inc., d/b/a Wil-liamson Memorial Hospital and United Steel-workers of America, AFL-CIO-CLC. Case 9-CA-1544629 May 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOSTSON AND MEMBERSJOHANSEN AND STEPHENSOn 22 January 1982 Administrative Law JudgeJoseph M. May issued the attached decision and on17 January 1984 he issued the attached supplemen-tal decision.1 The General Counsel filed exceptionsand a supporting brief. The Respondent filed an an-swering brief, cross-exceptions, and a supportingbrief, and a motion to strike the General Counsel'sexceptions and brief.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision, the sup-plemental decision, and the record in light of theexceptions and briefs and has decided to affirm thejudge's rulings, findings, and conclusions only tothe extent consistent with this Supplemental Deci-sion and Order.I. BACKGROUNDThe Respondent is a privately owned hospital. Inthe spring of 1980, the United Steelworkers ofAmerica conducted an organizing effort among thehospital's nonprofessional employees. The com-plaint alleged that the Respondent, through allegedSupervisor Roger Taylor and allegedSupervisor/Agent Richard Griffey, violated Sec-tion 8(a)(1) by: coercively interrogating its employ-ees regarding their and their fellow employees'union activities and sympathies; threatening several1 The judge's supplemental decision was issued pursuant to a BoardOrder of 20 May 1982 remanding to the judge for the purpose of resolv-ing credibility disputes and making findings of fact and conclusions oflawMembers Johansen and Stephens did not participate in the Order Re-manding Proceeding to the Administrative Law Judge.2 The Respondent has moved to strike the General Counsel's excep-tions to the supplemental decision in their entirety, contending that theyfail to comply with Sec 102.46(b) of the Board's Rules and Regulationsin that they contain no page citations to the record and/or fall to desig-nate those portions of the supplemental decision to which they purport torefer and attempt to renew moot arguments by appending exceptions tothe judge's original decisionThe motion is denied inasmuch as the General Counsel's exceptionsproperly refer to those portions of the judge's supplemental decision towhich they applyFurther, the judge's original decision is before the Board for consider-ation. Accordingly, we have properly considered the General Counsel'sexceptions and supporting brief and the Respondent's answering brief,cross-exceptions, and supporting brief, all filed in response to the judge'soriginal decision issued on 22 January 1982.of its business office employees that the hospitalwould close if its employees selected the Union astheir bargaining representative; threatening to dis-charge an employee if she did not sign a petitionseeking the Union's withdrawal from a Board rep-resentation election; circulating the aforementionedpetition among its employees; and creating an im-pression of surveillance of its employees' union ac-tivities.The complaint also alleged that the Respondentviolated Section 8(a)(3) by permanently laying offfour of its business office employees because theydid not sign an alleged antiunion petition.In his original decision, the judge dismissed thecomplaint in its entirety. He found, without discus-sion or evaluation, that the testimony did not sup-port a finding that the Respondent engaged in in-terrogation, surveillance, threat of job loss, orthreat of hospital closure. The judge did not ad-dress the issue whether the Respondent violatedSection 8(a)(1) by circulating a petition or by creat-ing an impression of surveillance.Upon review, the Board remanded the case, di-recting the judge to: (1) resolve conflicts of credi-bility between Taylor and the four alleged discri-minatees; (2) determine the statutory relationshipbetween Taylor, Griffey, and the Respondent; (3)discuss which testimony the judge considered"consistent with the charge" that the four employ-ees were discharged for refusing to sign the peti-tion; and (4) resolve the inconsistency between hisreliance on testimony which indicates that the fouremployees were discharged partially for not sign-ing the petition, and his categorical dismissal, with-out discussion, of the allegations that the Respond-ent violated Section 8(a)(1) by circulating an an-tiunion petition and creating an impression of sur-veillance.In his supplemental decision, the judge main-tained that there were no conflicts of credibility tobe resolved; rather, he asserted the conflict wasone of different interpretations given to the sameset Of facts. He again recommended dismissing thecomplaint in its entirety. The General Counsel andthe Respondent except.Inasmuch as the judge has failed to perceive andresolve on two occasions the factual and legalissues before him, the Board is certainly free toreview the record de novo and make appropriatefindings of fact and conclusions of law.3H. ANALYSIS OF THE CASE1. The judge found that Roger Taylor was a su-pervisor based on the fact that he was the business3 See, e g, California Pellet Mill Co, 219 NLRB 435 (1975)284 NLRB No. 5 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffice and accounts manager and could issue"orders of limited effect." Although we agree withthe judge's conclusion, we rely additionally on thefollowing factors: Taylor possessed authority toevaluate employees' work performances, resolvedisputes, assign work, and effectively recommendhiring.42. The judge also found Richard Griffey to be asupervisor and/or agent of the Respondent. Thejudge found that Griffey attended meetings wherethe corporation's position with respect to theUnion was discussed, he "issued orders" to Taylor,"carried messages" to Taylor and the personnel di-rector, and the employees regarded him with re-spect. The Respondent excepts to the judge's ra-tionale and conclusion finding Griffey to be a su-pervisor and/or an agent. The General Counsel ex-cepts only to the judge's rationale. We find, asurged by the Respondent, that Griffey was neithera supervisor nor an agent of the Respondent.The General Counsel subpoenaed Griffey but didnot call him to testify. Griffey's status was fullylitigated during the postelection challenged-ballotsproceeding. There he was found not to be a super-visor. Although that finding is not binding in anunfair labor practice case alleging independent vio-lations of Section 8(a)(1),5 the evidence in that pre-vious record was introduced in the instant proceed-ing in lieu of testimony by Griffey. The recordthere showed that Griffey had no authority to hire,fire, discipline, reward, or promote employees.Much of Griffey's time was spent in physical in-ventory and inventory control.There is no support in the record for a findingthat Griffey at any time issued orders to Taylor orgave messages to Taylor or to the personnel direc-tor. The fact that other employees held him in"high esteem" is not relevant to a finding of super-visory status. Although the record indicates thatGriffey may have attended management meetingswhere campaign literature was handed out to de-partment heads for distribution in their respectivedepartments, there appears to be no evidence thatany supervisory authority accompanied his attend-ance. Nor has the General Counsel adduced anyevidence which we regard as sufficient to establishan agency relationship between Griffey and theRespondent that would encompass any of the mat-ters at issue in this case. Based on the foregoing,we do not find Griffey to be a supervisor or anagent of the Respondent Accordingly, any alleged4 The status of Taylor, like that of Richard Griffey, discussed infra,was litigated in the preelection and postelection representation proceed-ings There he was found to be a supervisor within the meaning of theAct. In any event, the Respondent does not except to the judge's findingof supervisory status for Taylor5 See Serv-U-Stores, Inc , 234 NLRB 1143 (1978).impermissible activity on his part cannot be attrib-uted to the Respondent.3. Turning our attention now to the allegationsof the complaint, the record reflects that withregard to the unlawful interrogation allegation, em-ployee Chris Henson testified that on one occasionTaylor, her immediate supervisor, asked her if shewas for or against the Union. On another occasionhe called her into his office and asked her if sheknew if any of the other employees were for oragainst the Union, and he named specific persons.She replied that it was really none of her business,or his either, for that matter, and declined to dis-cuss the subject. Probing further, Taylor asked herif she had plans to sign the petition and she said no.On yet a third occasion he asked her if she knewwho had passed out the union cards and if she hadattended any of the union meetings.In response to the Respondent's counsel's read-ing of the complaint allegation, Taylor summarilydenied coercively interrogating (a legal conclusion)any employees regarding the Union, yet he admit-ted asking Henson how she felt about the Union.Taylor was not asked about, and therefore did notrefute, Henson's specific testimony that Taylorasked about the union sympathies of other employ-ees.The judge, without discussion of Henson's testi-mony, dismissed the complaint allegation regardinginterrogation. In Rossmore House6 and SunnyvaleMedical Clinic,7 both of which issued subsequent tothe judge's supplemental decision, the Board reiter-ated its test for evaluating whether interrogationsviolate the Act: whether under all the circum-stances the interrogation reasonably tends to re-strain, coerce, or interfere with rights guaranteedby the Act.5 In Sunnyvale, the Board outlined someareas of inquiry that may be considered in applyingthis totality-of-the-circumstances test. These areasof inquiry include the background, the nature ofthe information sought, the identity of the question-er, and the place and method of interrogation.Applying Rossmore House and Sunnyvale and re-lying on Henson's testimony, we find, unlike thejudge, that Taylor's questioning of Henson was suf-ficiently coercive to require finding a violation. Inreaching this conclusion, we rely principally on thefollowing factors: Taylor was Henson's immediatesupervisor; he called her into his office to speakwith him privately; and he asked her if she knewthe union sympathies of specific people. Accord-6 269 NLRB 1176 (1984), affd 760 F 2d 1006 (9th Cir 1985)7 277 NLRB 1217 (1985)8 Blue Flash Express, 109 NLRB 591 (1954), cited in Rossmore House,269 NLRB at 1177, 1178 fn 20 (1984) WILLIAMSON MEMORIAL HOSPITAL39ingly, the Respondent coercively interrogatedHenson in violation of Section 8(a)(1) of the Act.4.The judge further concluded that the Re-spondent, through Taylor, did not make threats toclose its hospital if the Union were selected. Therecord shows that the Respondent's counsel did notcall Taylor to testify during its case-in-chief. Nor,during cross-examination, did the Respondent'scounsel question Taylor concerning any specificstatements. Rather, the Respondent's counselmerely read Taylor the complaint allegations.Taylor denied threatening any employees with hos-pital closure if they selected a union by declaring,"No. No. I did not do that." He asserted that allthe employees knew he had no power to effectsuch a closure. To the extent that he could recall,he had not made threats that anyone else wouldclose the hospital either.On the other hand, employee Elizabeth Pope tes-tified in detail about a group conversation in whichTaylor brought the previously described petition(see also discussion of petition infra) into the col-lections office and asked the four women workingthere to sign it. According to Pope, he told themthat "if the Union did not go through, that the hos-pital would just close their doors, that they weren'tmaking that much money, and they couldn't paytheir bills now, and they would close their doorsbefore they would let the Union come in."Pope's testimony concerning the threat to closewas corroborated by that of employees RobertaDuty and Aundra Harlow. Duty testified as fol-lows: "Roger told us that we were the only girls inthe business office that had not signed the petition.He told us that if the Union came in the hospital,we would close its doors. He told us if the Unioncame in that we would quit; and he tried to get usto sign; that the hospital would close its doors."Harlow also remembered Taylor saying that thehospital would close if the Union came in, butcould not specify the exact time the statement wasmade.We conclude that the preponderance of the evi-dence supports a finding that the statements out-lined above were in fact made by Taylor. Taylormerely denied the complaint's allegation in re-sponse to a leading question by the Respondent'scounsel. Thus, the specific and detailed testimonyof the three employee witnesses remains essentiallyunrebutted. We find the remarks attributed toTaylor constitute a threat to close the hospital ifemployees selected the Union as their representa-tive. Such statements violate Section 8(a)(1) of theAct.5.With regard to Taylor's alleged threat to dis-charge employee Chris Henson, Henson testifiedthat on the day before the election she came toTaylor's office to file papers and she said toTaylor, "Well, tomorrow is the day when all ofthis will be over with." Taylor said, "Yes, it will.You know, by not signing that petition, that couldcost you your job." She then told him that howshe felt about the Union was her business and thenleft the office.Taylor, who testified first, was not asked aboutthis specific conversation. Rather, he was asked bythe Respondent's counsel on cross-examinationwhether he "threatened an employee with dis-charge because the employee did not sign the peti-tion." Taylor responded, "Not true. Never." Inas-much as Taylor was not recalled to testify, Hen-son's specific and detailed testimony remains unre-butted.Taylor's summary denial of the complaint's alle-gation was insufficient to refute Henson's testimo-ny. Accordingly, we find that the Respondent,through Taylor, violated Section 8(a)(1) by threat-ening to discharge an employee.6.The complaint also alleged that the Respond-ent unlawfully created an impression that union ac-tivities were under surveillance. Chris Henson testi-fied that Taylor told her that the Respondent's at-torney had asked him if he knew whether Hensonwas for or against the Union. Henson then askedTaylor if Respondent made it a practice of askingabout its employees' opinions and views about theUnion, to which Taylor responded, "Well Chris, Italked to them and then I talk to you, and then Igo back and talk to them." In response to the Re-spondent's counsel's reading of the complaint alle-gation, Taylor denied generally that he had createdan impression of surveillance, but was not recalledto refute this specific testimony offered by theGeneral Counsel's witness. Again, Taylor's summa-ry denial of the complaint's allegation was insuffi-cient to contradict Henson's detailed testimony.Accordingly, based on Henson's testimony, we fmdthat the Respondent, through Taylor, viOlated Sec-tion 8(a)(1) by creating an impression of surveil-lance of employees' union activities.7.The complaint also alleged that the Respond-ent, acting through Supervisor Taylor, violatedSection 8(a)(1) by circulating among its employeesa petition seeking the Union's withdrawal from therepresentation election then scheduled for 25 April1980. Taylor admits asking four of his employees inthe collection department to sign a petition whichread as follows:We the undersigned request that the Steel-workers Union withdraw from the election atWilliamson Memorial Hospital. There are 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproblems at the Hospital and we want to workthem out with the hospital. If in six (6) monthsthese problems are not improved we want youto file for another election on our behalf.The Respondent and the General Counsel dis-pute the nature of the petition. According to theRespondent, the petition was "neutral," seekingonly a delay in the election process. The GeneralCounsel counters that the petition qualifies as "ananti-union petition." In this regard, the GeneralCounsel relies on the language of the petition's cap-tion, the inclusion of signatures of recognized de-partment heads and/or supervisors, and the Re-spondent's use of the petition to determine whetheror not employees supported the Union.Taylor testified that he used the petition as a ba-rometer to measure employees' antiunion sympa-thies. He testified thatGriffey came to my office and told me that Ihad four girls who did not sign and I told himthat that was impossible because all the girlsthat worked for me were anti-union. . . and Isaid, "Here, I'll go talk to them. . . ." Afterthe petition was not signed by those four girls,I felt that maybe those four girls might notvote against the Union.On the basis of the plain language of the petition whichrequests the union to withdraw from the election, the in-clusion of signatures of department heads and/or super-visors, and the Respondent's use of the petition to deter-mine whether certain employees supported the Respond-ent or the Union, we find and conclude, in agreementwith the General Counsel, that it constituted an antiun-ion petition. Further, the Respondent, through Supervi-sor Taylor, violated Section 8(a)(1) by circulating it.8. The judge found that the General Counselsuccessfully made out a prima facie showing thatRespondent discriminatorily discharged the fourcollection-office employees (Duty, Harlow,Hensen, and Pope) because they refused to sign theantiunion petition. He reached this conclusion afterfinding that the four dischargees were active andvocal supporters of representation; they refused tosign the petition; and the record showed thatroughly twice as many employees signed the peti-tion as did not sign it, and yet roughly five times asmany signers as nonsigners retained their jobs atthe time of the hearing.Although we agree with the judge that the Gen-eral Counsel made out a prima facie case raising aninference that the discharges were discriminatorilymotivated, we rely only on the following factors:the General Counsel demonstrated union activityon the part of the four discharged employees bytheir refusal to sign the antiunion petition; the Re-spondent, through Taylor, knew of their union sup-port and knew that they were the only four em-ployees in the collection office who had refused tosign the antiunion petition; and the Respondent dis-played union animus through Taylor's unlawful in-terrogations, his creating an impression of surveil-lance, and his threat to Henson that not signing thepetition could cost her her job.In Wright Line, 251 NLRB 1083 (1980,) enfd. onother grounds 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 959 (1982),9 the Board held thatonce the General Counsel makes a prima facieshowing that protected conduct was a motivatingfactor in an employer's action against an employee,the burden shifts to the employer to demonstratethat it would have taken the same action even inthe absence of the protected conduct. The employ-er's proffered basis must be proved by a preponder-ance of the evidence.The facts show that the Respondent purchasedthe hospital in 1978 and agreed to pay the seller,Dr. Salton, a percentage of the collections on pre-existing accounts receivable, called "Salton receiv-ables." This task was to be accomplished throughthe business office, which had been allocated fourfull-time equivalent (FTE) slots to work on collect-ing the Salton receivables. Henson, Harlow, Duty,and Pope, the four discharged employees, heldthose four positions. All four of these employeesadmitted that they understood when hired for thesepositions that the positions were temporary andthat the special Salton collections operation wouldbe closed down at some point." At least two ofthe employees were advised that this could be asearly as January 1980.According to a January 1980 memorandum fromthe Respondent's corporate consultant to HospitalAdministrator Hugh Drake, certain accounts re-ceivable were to lie turned over to a collectionagency, one employee was supposed to be termi-nated on 11 January 1980, the FTE slots for thebusiness office were to be reduced from four tothree, and further personnel reductions were to betaken at the end of January and February. Theseactions were not taken by Drake, and he was dis-charged at the end of May.1'9 Approved in NLRB v Transportation Management, 462 U.S. 393(1983)"Employee Duty had previously worked as a secretary to the Re-spondent's administrator, and she testified that Pat Covington, whomthese employees described as a "consultant" to the Respondent, had en-couraged her to move over to one of the Salton positions with an oralpromise that she could return to another permanent position when theSalton operation closed. She admitted that Covington did not promiseshe could return to her old job or, indeed, to any particular job." Although It is true that employees Henson and Harlow had beenassigned collection work (HMA work) other than the Salton accounts inMarch 1980, their testimonies and that of employee Pope indicate thatContinued WILLIAMSON MEMORIAL HOSPITAL41Gerald Tipsword was assigned as Drake's suc-cessor on Monday, 2 June 1980. On Thursday orFriday of the same week, Tipsword instructedRoger Taylor and the personnel director, GerriDeaton, to lay off the four alleged discriminatees.He told Deaton and Taylor these employees werebeing laid off because the Salton collection officewas a temporary department and there was a de-clining return on the investment.The 6 June notice of discharge to the affectedemployees stated that the Salton office had been setup as a temporary office, which had been contin-ued longer than the company expected, andthanked the employees for the work they haddone. The Respondent's check ledger of deposits tothe Salton account also demonstrates that therewas a steady and marked pattern of decline in col-lections from a monthly high of $166,661.62 inJune 1979 to a monthly low of $10,563.6912 at theend of May 1980. Under the purchase agreementwith Dr. Salton, the Respondent would only keep50 percent of whatever was collected and the bal-ance would be turned over to Dr. Salton.Tipsword estimated that the cost to the Re-spondent of staffing the Salton collection officewas approximately $2500 per month in wagesalone. If a collection agency did the work, basedon a 30-percent commission, the cost to Respond-ent would be less as collections diminished. Within30 days after the 6 June discharges, all the Saltonaccounts were in fact turned over to an outsidecollection agency.' 3they were given to understand that they would be doing this work onlyso long as the ,Salton operation remained open Thus, although their testi-monies varied whether It was Consultant Covington, Comptroller Beas-ley, or Administrator Drake who assigned the HMA work, no testimonydirectly conflicted with employee Harlow's testimony that she was prom-ised that she could perform the HMA work "as long as they were bring-ing in at least $10,000 a month on the Salton Accounts " Pope's tes-timony indicates that Beasley either quit or was discharged in March orearly April12 Given this steady downward trend of monthly collections, it ap-peared likely that they would dip below $10,000 m the month of June,and the testimonies of Henson, Harlow, and Pope indicate that they un-derstood that the $10,000 figure was the critical one for keeping theSalton operation open Of course Tipsword, as a new administrator, wasnot, in any event, bound to follow exactly the policies of Drake, who hadfailed to make the personnel reductions previously recommended byConsultant Witsell.18 Employee Harlow was later, in September 1980, hired as an admis-sions clerk, and by the time of the hearing she had advanced to the posi-tion of buaniess office managerThe IlMA collection work on which Henson and Harlow had workedwas performed from June until September or October by ManagerTaylor with occasional assistance from other employees who helped himwhen they were not busy with their regular duties (such as answering thetelephone). In September or October, Patty Lawson, was hired to assisthim and, after his discharge in November, she handled the work by her-self Henee, the evidence indicates that the HMA work performed byHenson and Harlow could be done essentially by one person. The Re-spondent 'could reasonably have believed Taylor could handle it initiallyand thus had no reason to keep Henson or Harlow on to perform thatwork.Under the facts of this case, we find, as contend-ed by the Respondent, that the alleged discrimina-tees were hired on a temporary basis for the limit-ed purpose of collecting the Salton accounts re-ceivable. We are persuaded that the discharges ofthe four employees in June 1980 were based on le-gitimate business justifications. The Respondent es-tablished that as of June 1980 it was no longer fi-nancially beneficial to operate a Salton collectionoffice and the conclusion is warranted that it actedfor this reason. Accordingly, we shall dismiss the8(a)(3) allegations.ORDERThe National Labor Relations Board orders thatthe Respondent, Hospital Management Associates,Inc., d/b/a Williamson Memorial Hospital, Wil-liamson, West Virginia, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Initiating, sponsoring, or circulating amongits employees any petition seeking the Union'swithdrawal from a scheduled representation elec-tion.(b)Coercively interrogating its employees re-garding their union membership, activities, and/orsympathies.(c)Threatening hospital closure if employeescontinue their activities and support on behalf ofthe Union.(d)Threatening employees with job loss becausethey have not signed a petition seeking the Union'swithdrawal from a scheduled representation elec-tion.(e)Creating an impression among its employeesthat their union activities are under surveillance byRespondent.(f)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Williamson Memorial Hospitalcopies of the attached notice marked "Appen-dix."14 Copies of the notice, on forms provided bythe Regional Director for Region 9, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all places14 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence the National Labor Relations Boardhas found that we violated the National Labor Ra-lations Act and has ordered us to post and abide bythis notice.WE WILL NOT initiate, sponsor, or circulateamong you any petition seeking the Union's with-drawal from a scheduled representation election.WE WILL NOT coercively interrogate you regard-ing your union membership, activities, and/or sym-pathies.WE WILL NOT threaten hospital closure if youcontinue your activities and support on behalf ofthe Union.WE WILL NOT threaten you with job loss be-cause you have not signed a petition seeking theUnion's withdrawal from a scheduled representa-tion election.WE WILL NOT create an impression among youthat your union activities are under surveillance.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.HOSPITAL MANAGEMENT ASSOCI-ATES, INC., D/B/A WILLIAMSON ME-MORIAL HOSPITALJane E. Ballenger, Esq., for the General Counsel.John S. Greenebaum, Esq. and Thomas C. Fenton Esq., ofLouisville, Kentucky, for the Respondent.Steven D. Maas, Esq., of Charleston, West Virginia, forthe Charging Party.DECISIONSTATEMENT OF THE CASEJOSEPH M. MAY, Administrative Law Judge. Thecharge in this matter was filed by United Steelworkers ofAmerica, AFL-CIO-CLC on June 13, 1980. The com-plaint issued July 16, 1980, alleging that during Marchand April 1980 Respondent, through certain agents, coer-cively interrogated employees with respect to their andtheir fellow employees' union membership, activities, andsympathies; created an impression that any such unionactivities were under surveillance; implied the closure ofWilliamson Memorial Hospital if employees continuedany activities in support of the charging labor organiza-tion as their bargaining representative; circulated a peti-tion seeking withdrawal of the labor organization from athen-scheduled representation election; threatened an em-ployee with discharge for failure to sign the petition; anddid discharge that employee and three others because oftheir support of the labor organization and their otherconcerted activities for the mutual aid and protection.The complaint charges that the alleged conduct consti-tutes interference, restraint, and coercion of employees inthe exercise of certain statutory rights in violation ofSection 8(a)(1) of the National Labor Relations Act; andthat the discrimination in regard to the hiring, tenure, orterms of employment of its employees, so as to discour-age membership in a labor organization, constitutesunfair labor practices within the meaning of Section8(a)(1) and (3) of the same statute. In its answer to thecomplaint, Respondent denies all the allegations otherthat those constituting the jurisdictional prerequisites.The proceeding was assigned to me for hearing anddecision. Hearing was held in Williamson, West Virginia,on March 19 and 20 and April 2, 1981. At the hearing,Respondent stipulated to the supervisory status of a hos-pital administrator. Respondent and the General Counselfiled posthearing briefs.JurisdictionRespondent is a Kentucky corporation that operates ahealth care institution within the meaning of Section2(14) of the Act at Wiliamson, West Virginia. These op-erations produce annual gross revenue of more than$250,000; and the facility annually purchases medicineand supplies valued at more than $50,000 directly frompoints outside the State of West Virginia. The Union is alabor oraganization within the meaning of Section 2(5) ofthe Act. The finding is therefore warranted that Re-spondent is both an employer engaged in commerce anda health care institution within the meaning of the Act,that the Uruon is a labor organization within the meaningof the Act, and that it will effectuate the policies of theAct to assert jurisdiction.A simple narrative statement of facts in this casewould be a literary accomplishment of a high order.Counsel for both parties, though surely not throughguile, chose to introduce evidence consequentially,through hostile witnesses,' through exhibits that couldnot be authenticated when offered, and, in one instance,through counse1.2 A recitation of certain background1 Fn. 7 of the Respondent's brief observes that the General Counselhad subpoenaed one Griffey (whose agency is alleged m the complaint),but did not call him despite his availability Except for an obscure refer-ence on Tr. 408, the judge was not made aware of this subpoena.2 Thomas C. Fenton,counsel for Respondent, was added as an agent byamendment of the complaint during the hearing. He was subsequentlypermitted to testify about his activities without objection The judge be-lieves that the requirements of Canon 5 and Disciplinary Rule 5-101(b)(4) were satisfied WILLIAMSON MEMORIAL HOSPITAL43material, most of which is documented in exhibit form,will be attempted first.Williamson Memorial Hospital was organized as a pro-prietary hospital corporation under the sole ownership ofRussell A. Salton, M.D. until 1978. The latter's namewill be used as descriptive of certain of the hospital'solder accounts receivable, but Dr. Salton himself is not aparty to this action. The hospital and a division of theaccounts receivable were sold to Hospital ManagementAssociates, Inc., and the collection of those accounts re-ceivable relates directly to one or more of the unfairlabor practices complained of by the General Counsel.In the spring of 1980, the Charging Party, UnitedSteelworkers of America, AFL-CIO-CLC, conductedan organizing effort among the hospital's nonprofessionalemployees. This effort led to a direction on March 26,1980, that an election be held using a list of eligiblevoters compiled on March 21. (G.C. Exhs. 2 and 5.) OnApril 11, 1980, Myra Newsome and Ronnie Davis, bothof whose names appear on the eligibility list, directed let-ters to the Union's organizer at Wheeling, West Virginia,and the Board's Regional Director at Cincinnati, Ohio,attaching copies of a petition signed by 74 employeesrepresented as being eligible voters. The petition, whichis a part of General Counsel's Exhibit 12, is described inRespondent's brief as "neutral in tone"; but at least threeemployees thought it was antiunion and would not sign;one would not sign because it seemed to settle nothing;and one initially refused to sign because it seemed proun-ion. The petition reads as follows:WE THE UNDERSIGNED REQUEST THAT THE STEEL-WORKERS UNION WITHDRAW FROM THE ELECTIONAT WILLIAMSON MEMORIAL HOSPITAL. THERE AREPROBLEMS AT THE HOSPITAL AND WE WANT TOWORK THEM OUT WITH THE HOSPITAL. IF IN SIX ( 6 )MONTHS THESE PROBLEMS ARE NOT IMPROVED WEWANT YOU TO FILE FOR ANOTHER ELECTION ONOUR BEHALF.The election was held by secret ballot on April 25,1980. There were 93 ballots cast of which 1 was void,43 were for the Union, 40 were against the Union, and 9were challenged. Objections were filed in early May, andan investigation was ordered that resulted in the sustain-ing of only three challenges. The remaining 6 votes werethen opened and found to be cast against the Union; anda revised tally of 46 to 43 against the Union was ap-proved in a Certification of Results issued December 5,1980. (G,C. Exhs. 3, 4, 6, and 8.)During this period of time, Hospital Management As-sociates was busy shuttling executive personnel in aneffort to reduce expenditures and inevitably, employeepayroll, at Williamson General Counsel's Exhibits 5 and6 establish the number of eligible voters in March 1980to be approximately 99. There are 74 signatures on Gen-eral Counsel's Exhibit 12 (the petition); but that does notmean that only 25 eligibles did not sign, because it isclear that 10 or more signatures are those of professionalworkers or supervisory employees not affected by theelection and not shown on the eligibility list (G.C. Exh.5). Two signatures on the petition (those of NyokaFarley and Roger Taylor) represent two of the success-fully challenged votes; and it is more than probable, inview of small numbers involved, that the GeraldineDeaton on the petition is the Frances G. Deaton on theeligibility list.It is necessary for the judge to make this computationin order to properly evaluate Respondent's Exhibits 7, 8,and 9. These three exhibits purport to show, respective-ly, those voters who signed the petition and are nolonger employed, those who signed and are still em-ployed, and those who did not sign and are no longeremployed.3 Thus, of the 64 (not 74) voters who signedthe petition, 21 (or 32.8 percent) are no longer employedat the hospital Of the 35 (not 25) voters who did not signthe petition, 14 (or 40 percent) are still employed at thehospital. Although these data clearly indicate that 60percent of the nonsigning voters must no longer be em-ployed at the hospital, Respondent's Exhibit 9 accountsfor only eight such persons (or only 22.9 percent). Inas-much as the three termination exhibits were preparedand offered by the Respondent it is proper to resolve anyinconsistencies in the manner least favorable to the Re-spondent. Accordingly, the 60-percent calculation for nolonger employed nonsigners of the petition will be reliedon here. The narrative that follows must be interpretedin the light of this background.When Respondent purchased the hospital in 1978, itagreed to pay a percentage of whatever existing accountsreceivable it could collect as part of the purchase price.These receivables had been neglected and some were asmuch as 20 years old. Their total amount was about $3.8million.The agreement with Dr. Salton (a draft of which con-stitutes R. Exh. 1) provided for the physical separationof the Salton accounts collection mechanism from that ofRespondent's own collection processes, but it is clearthat this objective was never fully accomplished. Controlprocedures proposed April 30, 1979, called for doubletapes of all ledgers and separate telephone lines for the"Annex"4 to which two employees were to be assignedpermanently. (R. Exh. 2.) The preponderance of the tes-timony, however, indicates that the then administrator ofthe hospital did not implement these measures. Only thecreation and maintenance of two separate bank accountswas given the attention of management. In August 1979,Respondent's centralized management prepared a mini-3 There is absolutely no justification for the comment on sheet 12 ofthe General Counsel's brief that Exhs. 7, 8, and 9 were shown at trial tobe inaccurate in certain respects An employee who elected to resign onbeing given that option as an alternative to discharge was properlygrouped among those shown as discharged on R Exh. 7, one who wasrehired subsequently to her original layoff was properly grouped amongthoses shown as still employed on R Exh 8; and three employees laid offand shown as no longer employed on Respondent's exhibit were properlyidentified as those terminated due to the closing of the Salton collectionsoffice to distinguish them from the other five on the exhibit who areshown as no longer employed by virtue of resignation If the exhibits doindeed contain inaccuracies, those inaccuracies must be inferred from thecomputations set forth in the text above; they were not shown at trial atall The significance of the exhibits must likewise be recovered from thecontext of the record as a whole rather than from the briefs of the par-ties.4 The Administrative Building referred to in R. Exh. 10 Some testimo-ny indicates that all the accounts were in the same office 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmum staff level chart based on the number of patientbeds that might be occupied. The chart was developed in5-percent increments up to the hospital's full capacity. Itis broken down into levels for each of the many depart-ments of personnel necessary to run a hospital; and thelevels are expressed in terms of the minimum number of"full-time equivalents," which is a managerial device formeasuring the contributions of part-time and full-timeemployees as a single unit. (R. Exh. 4.) The matters thatare the subject of the complaint being considered hereinoccurred among employees of the department known asthe business office. Management had set a level of ninefull-time equivalents for this department at the lowestrate of patient occupancy. This level was to rise to 11 asoccupancy rose to 30 percent of capacity, to 12 at 60percent, and to 13 at 90 percent. Nine exceptions were tobe allowed at all occupancy levels throughout the hospi-tal; and the exhibit clearly shows that four such excep-tions were allocated to the business office for the Saltonreceivables. According to Respondent's Exhibit 5, whichis a January 1980 memorandum from the Company'scomptroller in Dallas, Texas, to Hospital AdministratorDrake, one employee was to be terminated immediately,the Salton receivables were to be turned over to a col-lection agency, and the full-time equivalent exception forthe business office was to be reduced from four to three.These steps were not taken by Administrator Drake inJanuary, and he was replaced by Tipsword in June, theday before the four business office employees were dis-charged. Allowable full-time equivalents in the businessoffice were fractionally under 12 (without consideringthe exceptions) at all times during 1980. Those actuallyon board ranged from 18 in January to 16 persons (ac-cording to R. Exh. 6) or 15 persons (according to dis-chargee's recollection) on the day of the 4 discharges.At the time of the discharge, one of the employeeswas offered another job, a part-time, night-shift positionon the hospital's switchboard. She refused the offer, andher testimony together with that of the other three dis-chargees effectively refuses the self-serving memorandumthat constitutes Respondent's Exhibit 10 in which RogerTaylor asserts that two people turned down the offer,and the testimony of Deaton that all four declined theoffer. Deaton could not remember who eventually filledthe position. Taylor, who was business office manager,was discharged soon thereafter, and at the time of thehearing his former position was being held by one of thedischargees, the subsesquently rehired Aundra Harlow.Taylor (who testified) and Griffey (who did not) arethe individuals alleged to have interrogated the employ-ees, circulated the petition, and threatened closure of thehospital if the Union won representation,5 Hardly any ofthe testimony supports these charges. It would require astrained interpretation of a conversation with Taylor toread into it a threat of closure or even loss of job. Noneof the dischargees was aware of any surveillance. Threeonly connected their discharges with the petition activityafter the fourth spontaneously suggested the connection5 As noted by the General Counsel, It is the fact of these actions, nottheir motivation, that is controlling in this aspect of the complaint Moti-vation is pertinent only to the dischargesas they protested their sudden terminations to Tipsword.The latter, new on the scene, had nothing to do with theelection but was simply a management-oriented budgetcutter whose single-minded purpose was to reduce thehospital's payroll to the minimum consistent with man-agement estimates of the numbers needed to provide hos-pital services.The documentary evidence tells another story just asclearly. Respondent's business office payroll exceededmanagement objectives month after month. Administra-tors were replaced for failure to speed up collection ofaccounts receivable and bring the number of employeesdown to the levels established as goals in 1979. Further,Respondent's Exhibit 12, which is its checking-accountledger running from June 1979 to September 1980, showsa steady decline m the amounts collected through the ef-forts of the four employees continuing through the dateof their discharge and for 4 months thereafter. The man-agerial necessity for the discharges in the business officeis apparent. The manager of the business office, Taylor,did not escape, as already noted.The finding is therefore warranted that Respondenthad both a legitimate business reason to lay off the col-lections employees and an unlawful reason grounded inthe employees' right to engage in an activity protectedby the statute. The discharges present, then, a truemixed-motive case.In a mixed-motive case, the General Counsel bears oninitial burden of demonstrating a significant, impropermotivation Statler Industries v. NLRB, 644 F.2d 902 at905 (1st Cir. 1981). This burden has been satisfied by thetestimony taken together with the statistical improbabil-ity of the retention of so many petition signers comparedwith so few nonsigners. It then falls to the employer toshow that it had a good reason, sufficient in itself, toproduce the discharge. Respondent has clearly shownthat it had a reason, as set forth in the discussion above.The question presented, then, is whether the dischargeswould have taken place even in the absence of the pro-tected conduct.The documentation offers some helpful insight into thethinking of management. The problem of the staffing ofthe business office was apparent in 1979 and was specifi-cally addressed in early 1980 communications from thehome offices of Respondent to the administrator at Wil-liamson. The administrator did nothing. His successordid nothing. Finally. Tipsword was dispatched to Wil-liamson to replace the administrator and put the businessoffice on a sounder footing. Though the discharges camesuddenly on Tipsword's arrival, the process leading tothem evolved over several months. The General Counselalleges that the discharges were accelerated and camesome 6 weeks after the representation election as the ful-fillment of threats allegedly made during the representa-tion campaign The allegation of threats has not beenproven and was, indeed, denied by the alleged threatenereven after he, himself, had been discharged. In view ofall the evidence, I conclude that the discharges werepostponed, not accelerated, and that they would havetaken place in the absence of any activity protected bythe statute. WILLIAMSON MEMORIAL HOSPITAL45On consideration of all the evidence of record, thejudge finds that the General Counsel has failed to proveby credible evidence that the Respondent interrogated orthreatened its employees, interfered with any protectedactivities, or discharged an employee for an act that con-stitutes a concerted, protected activity; and that the com-plaint should be dismissed.CONCLUSIONS OF LAW1.Hospital Management Associates, Inc. is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and operates a health careinstitution within the meaning of Section 2(14) of theAct.2.United Steelworkers of America, AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.The General Counsel has failed to establish that Re-spondent has engaged in unfair labor practices as allegedin the complaint.[Recommended Order for dismissal omitted from pub-lication.]Jane E. Ballenger, Esq., for the General CounselJohn S. Greenebaum, Esq. and Thomas C Fenton, Esq., ofLouisville, Kentucky, for the Respondent.Steven D. Maas, Esq., of Charleston, West Virginia, forthe Charging Party.SUPPLEMENTAL DECISIONJOSEPH M. MAY, Administrative Law Judge. History.The initial decision in this proceeding, dismissing thecomplaint in its entirety, was issued January 22, 1982,after 3 days of oral hearing in Williamson, West Virginia.This supplemental decision is issued pursuant to theBoard's order of remand, dated May 20, 1982.1The matter involves a charge filed by United Steel-workers of America, AFL-CIO-CLC that the Respond-ent had violated Section 8(a)(1) of the National LaborRelations Act and had engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) thereof. Asummary of these allegation and other jurisdictional factsis contained in the 1982 decision and will not be repeatedhere except to the extent necessary for clarity of discus-sion.Briefly, the Charging Party had conducted an organiz-ing effort among the nonprofessional employees of theRespondent corporation's proprietary hospital in Wil-liamson. This effort culminated in a hotly contested elec-tion in which nine challenged ballots were cast. After aninvestigation, only three challenges were sustained andthe counting of the remaining six ballots overturned apreliminary 43-to-40 result in favor of the Union andproduced instead a certification of a 46-to-43 vote againstrepresentation. Among the employees who were subse-In 1982, I served the Board on a temporary loan authonzed by theOffice of Personnel Management under the provisions of the Administra-tive Procedure Act The subsequent reassignment to another agency andthe need for execution of a new loan, which was arranged through thecooperation of both agencies and OPM, largely account for the lapse ofthe time from the date of the remand.quently discharged by the Respondent were four em-ployees who had refused to sign a preelection petitionthat three of them considered to be antiunion. These dis-charges after the election and certain preelection activi-ties alleged to be coercive or intimidating comprised thefocus of testimony and documentation introduced at thehearing.The initial decision relied heavily on documentary evi-dence; the Board's order of remand, on the other hand,emphasizes the importance of the testimony. Three majorfindings of the Board must be addressed. First, the Boardwas persuaded that the existence of an 8(a)(1) violationrequires resolution of "the conflicting testimony ofTaylor and the General Counsel's four witnesses, and adetermination of the statutory relationship betweenTaylor and Griffey, and the Respondent."2 Second, theBoard believed that the existence of an 8(a)(3) and (1)violation requires discussion of which testimony thejudge considered "consistent with the charge" in supportof the General Counsel's prima facie case. Third, theBoard determined "that the Administrative Law Judge[should] resolve the apparent inconsistency between hisreliance on testimony which indicates that the four em-ployees were discharged partially for not signing a peti-tion, and his categorical dismissal of such Section 8(a)(1)allegations as circulating an anti-union petition and creat-ing an impression of surveillance." A review of the oraland documentary evidence of record has been undertak-en in order to resolve the three dilemmas posed in theBoard's Order.3Supervision and AgencyThe initial decision omits findings relating to the su-pervisory status of Taylor over the four discharged em-ployees and to the status of either himself or Griffey asagents of the Respondent. Such findings are obviouslynecessary to impute to the Employer the coercion andsurveillance ascribed to the two individuals; the findingswere omitted because of the conclusion that the fact ofthose individuals' coercive or other improper activityhad not been established. The omission may also havebeen due to the judge's misunderstanding of the stipula-tion entered by counsel at the hearing, whereby Re-spondent had conceded the supervisory status of certainof its employees named in the complaint, but did notextend such concession to either Taylor or Griffey.Clearly, the omission only makes for a more difficultreview of the decisional process; and the Board is enti-2 Taylor and Griffey are, respectively, Roger Taylor, the former busi-ness office manager at the hospital, and Richard Gnffey, its centralsupply manager Taylor testified at the hearing; Griffey, who was presentat the hearing under subpoena from the General Counsel, was not calledto testify (see fn. 1, in the initial decision). The General Counsel calledTaylor as well as another official of Respondent, Gerald Tipsword, butthe four witnesses referred to in the order of remand are the four em-ployees whose discharge is central to this dispute3 The briefs of the parties on exceptions, answer, and cross-exceptionswere not before the judge These documents, accordingly, have not beenreviewed, nor anything else that may have occurred subsequent to theinitial decision, except, to a limited extent, such developing case law ofwhich the judge may have become aware 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtied to (and should have received initially) the supple-mental findings that appear below.Taylor was not highly regarded either by the employ-ees who testified or by management personnel; but hewas the business office manager, and this dispute re-volves around business office personnel. He was not atthe pinnacle of the organization, but he could issueorders of limited effect. I conclude that Taylor was a su-pervisor within the meaning of the statute.Griffey issued orders to Taylor, and the employees re-garded him with somewhat more respect. He attendedmeetings where the corporation's position with respectto the organization effort of the Charging Party was dis-cussed and explained. He carried messages to Taylor andto the director of personnel. Had he testified, Griffey'sstatus could have been established definitively. Even asthe record stands, without his testimony, the evidencepoints in only one direction. I conclude that Griffey, too,was a supervisor within the meaning of the statute; and,further, that any impermissible activity on his part can beimputed to the Respondent because of his agency rela-tionship under the law.These supplemental determinations of supervisory andagency status do not, of course, affect the finding in theinterrogation, maintained surveillance, or threatened jobloss or hospital closure. There was no interrogationbeyond a discussion of the pros and cons of representa-tion and the expression of Taylor's personal biases. Thelatter was a source of amusement to his listeners whothought, rightly as it turned out, that the new hospitalmanagement would not keep him around very long.Indeed, Tipsword was soon to offer Taylor the opportu-nity to resign.None of the dischargees was aware of any surveil-lance; only one of them (Pope) related their conversationwith Taylor in a manner that could be interpreted asthreatening their jobs (and thus unlawfully coercive); andthe thought that their failure to sign the petition had any-thing to do with their discharges only occurred to one,Harlow, who by the time of the hearing had been re-hired and, indeed, was filling the position formerly heldby the terminated Taylor. Truly, hardly any of the testi-mony supports these charges. The observation in theBoard's order of remand, to the effect that the initial de-cision reached this conclusion, "dispite the fact that sev-eral of the charges remained unrefuted by Respondent,"can only and with all due respect, be described as erro-neous, most certainly insofar as it pertains to the chargesset forth in General Counsel Exhibit 8 (the complaint).Although there are conflicts in the interpretations givenevents by different witnesses, these are conflicts of opin-ion; there are no significant conflicts in the various wit-nesses' recitations of the facts. Accordingly, there are noconflicts of credibility to be resolved in this supplementaldecision.The Part Played by the PetitionThe testimony of Pope, Harlow, and Taylor is consist-ent with the charge that the failure of the four discharg-ees to sign the petition played a part in their discharges.The initial decision specifically did not rely on such testi-mony because, standing alone, it could not support sograve a charge. The documentary evidence, on the otherhand, was viewed as well-nigh overwhelming. In the ini-tial decision, the documentary evidence is evaluated, asfollows:It is apparent that roughly twice as many employ-ees signed the petition as did not sign; and thatroughly five times as many signers as nonsigners re-tained their jobs at the time of the hearing. Purechance does not produce such lopsided figures. . .Taken together with testimony that is consistent withthe charge, the figures lead the judge to find andconclude that the failure of the four individuals tosign the petition played a part in their discharge.[Emphasis added.]The Board is empowered to reverse this finding from adifferent interpretation of the testimony or for any othergood cause; but in this supplemental decision I must con-tinue to rely heavily on the documentation where thereis some testimony consistent with the conclusion drawnfrom that documentation and no attempt by Respondent,through testimony or otherwise, to refute the conclusionthat flows so naturally from the facts. It should go with-out saying that this failure by Respondent has nothing todo with any testimony offered by way of simple denial.A Matter of InterpretationThe third need cited in the order of remand, that for aresolution of the apparent inconsistency between the ap-parent reliance on the testimony discussed in "The PartPlayed by the Petition" hereof and categorical dismissalof some of the allegations, is obviated if no inconsistencyis shown. It is the judge's responsibility to articulate therationale in support of a decision with sufficient clarityto enable the Board and the courts to understand why adecision was reached, so that its correctness can then beevaluated. The initial decision fails to meet this standardbecause it can be interpreted to mean that there was tes-timony relied on for the conclusion that Taylor and Grif-fey had used coercive tactics against the dischargees, butthat the charges of such tactics should nevertheless bedismissed. As reread now by me the initial decision wasintended to show only that there was an element of un-lawful discrimination involved in the four discharges,such as might be prohibited by Section 8(a)(3) of thestatute. It was not intended to convey the impressionthat any testimony was relied on that might establish un-lawful conduct prior to the representation electiOn. Theencouragement of that notion is properly laid at my thedoor. What follows is my best attempt to clarify whatconstitutes the preponderance of the evidence on whichthe initial decision did rely.The hard-fought organization campaign and the close,contested election results already described preceded thedischarges but were not shown to have been accompa-nied by interference with a protected activity. With re-spect to the part played by the petition in the four dis-charges, it is clear from the discussion in "The PartPlayed by the Petition" of this suppleniental decision,and from the initial decision that reliance Was placed noton testimony, but on statistical conclusions from the ex- WILLIAMSON MEMORIAL HOSPITAL47hibits of record. Those exhibits showed that failure tosign the petition played a part in the four discharges.That is an unlawful reason for discharge grounded in theemployees' rights to engage in an activity protected bythe statute. It does not follow that Respondent wasguilty, through Taylor and Griffey, of interrogation, cre-ating an atmosphere of surveillance, or even of circulat-ing an antiunion petition (for not all those who did notwant to sign thought it was antiunion; see the initial deci-sion). The four dischargees were active and vocal sup-porters of representation and they also refused to signthe petition. Only subsesquently did a connection be-tween these two sets of cirmcumstances and the dis-charges suggest itself.Furthermore, there was a legitimate business reason tolay off the employees involved. It is detailed in the initialdecision, as follows:Respondent's business office payroll exceeded man-agement objectives month after month. Administra-tors were replaced for failure to speed up collectionof accounts receivable and bring the number of em-ployees down to the levels established as goals in1979. Further, Respondent's Exhibit 12, which is itschecking-account ledger running from June 1979 toSeptember 1980, shows a steady decline in theamounts collected through the efforts of the fouremployees continuing through the date of their dis-charge and for 4 months thereafter. 'The managerialnecessity for the discharges in the business office isapparent. The manager of the business office,Taylor, did not escape, as already noted.The supplemental finding is therefore warranted thatRespondent had both a legitimate business reason to layoff the collections employees and an unlawful reasongrounded in the employees' right to engage in a protect-ed activity. Without doubt, then, the discharges present amixed-motive case.Supplemental FindingsIt was stated in the initial decision, relying on case lawas it had developed through the time it was written, thatin a mixed-motive case the General Counsel bears an ini-tial burden of demonstrating a significant, improper moti-vation. Studer Industries v. NLRB, 644 F.2d 902 at 905(1st Cir. 1981). More recently, in NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983), the SupremeCourt has approved the Board's application of this doc-trine that the Board had first promulgated in WrightLine, 251 NLRB 1083 (1980). The Court (462 U.S. at401) observed that "The General Counsel has the burdenof proving these elements under § 10(c). But the Board'sconstruction of the statute permits an employer to avoidbeing adjudicated a violator by showing what his actionswould have been regardless of his forbidden motivation.It extends to the employer what the Board considers tobe an affirmative defense but does not change or add tothe elements of the unfair labor practice that the GeneralCounsel has the burden of proving under § 10(c)." TheCourt then held that this allocation of the burden ofproof was clearly reasonable.IHere, the General Counsel's burden has been satisfiedby the testimony taken together with the statistical im-probability of the retention of so many petition signerswith so few nonsigners. It then falls to the employer toshow that it had a good reason, sufficient in itself, toproduce the discharge. Respondent has clearly shownthat it had a reason, as set forth in the discussion above.The only question, then, is whether the discharges wouldhave taken place even in the absence of the protectedconduct.As explained in the initial decision, the problem of thestaffing of the business office was apparent in 1979 andwas specifically addressed in early 1980 communicationsfrom the corporate offices of Respondent to the adminis-trator at Williamson. The administrator did nothing. Hissuccessor did nothing Finally, Tipsword was dispatchedto replace the administrator and put the business officeon a sounder footing. Though the discharges came sud-denly on Tipsword's arrival, the process leading to themevolved over several months. The General Counsel al-leges that the discharges were accelerated and camesome 6 weeks after the representation election as the ful-fillment of threats alledgedly made during the representa-tion campaign. But the allegation of threats is not sup-ported by the record. Even after the alleged threatenerhad himself been discharged, he denied ever making anythreats; as recounted by the dischargees, his statementsappear to be nothing more than amusing expressions ofhis personal biases and were so understood at the time.In view of all the evidence of record, I conclude that thedischarges were postponed, not accelerated; and thatthey would have taken place in the absence of any activ-ity protected by the statute.On supplemental consideration of all the evidence ofrecord, I find that the General Counsel has failed to es-tablish that Respondent interrogated or threatened itsemployees, interfered with any protected activities, ordischarged an employee for an act which constitutes aconcerted, protected activity; and that the complaintshould be dismissed.CONCLUSIONS OF LAW1.Hospital Management Associates, Inc. is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and operates a health careinstitution within the meaning of Section 2(14) of theAct.2.United Steelworkers of America, AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.4 Although the amended language of Sec I0(c) refers to "the prepon-derance of the testimony taken," the Court, m Transportation Manage-ment, supra, addresses the same concept in the more usual form, prepon-derance of the evidence in recognition that the concept is not limited tooral evidence 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3. The General Counsel has failed to establish that Re-spondent has engaged in unfair labor practices as allegedin the complaint.[Recommended order for dismissal omitted from publi-cationl